MEMORANDUM **
Winiata Ropere Tewhetu Shortland, a native and citizen of New Zealand, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the ruling of an Immigration Judge (“IJ”) denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA reviews the IJ’s decision de novo, our review is limited to the BIA’s decision. See Ochoa v. Gonzales, 406 F.3d 1166, 1169 (9th Cir.2005). We review the agency’s decision for substantial evidence, see Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006), and we deny the petition.
Substantial evidence supports the BIA’s denial of asylum because there is no evidence in the record that Tewhetu Short-land suffered any harm on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Tewhetu Shortland failed to satisfy the lower standard of proof for asylum, he necessarily failed to satisfy the *465more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
Finally, substantial evidence supports the BIAs denial of Tewhetu Shortlands CAT claim because he did not show that it was more likely than not that he would be tortured if he returned to New Zealand. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.